Weiss, J., dissents and votes to affirm in a memorandum. Weiss, J. (dissenting).
I respectfully dissent. By virtue of decedent’s status as a dialysis patient and participant in defendant’s counseling program, it is evident that defendant owed decedent a duty to act reasonably with respect to decedent’s medical and psychological treatment. Plaintiff essentially maintains that since defendant was aware of decedent’s state of depression, defendant was negligent in failing to disclose potential sources of financial assistance, in commencing a lawsuit to collect an outstanding debt, and in threatening to take decedent’s home and car in satisfaction of the debt. Plaintiff theorizes that the resulting mental disturbance drove decedent to commit an involuntary act of suicide. To support this theory, plaintiff propounded medical evidence that depression is commonly associated with dialysis and that a high potential for suicide exists among end-stage renal disease patients. It is also evident that defendant’s counselors were cognizant that decedent was depressed by the dialysis treatment and his financial status. Moreover, the parties have taken divergent positions as to the nature of the payment agreement reached, whether decedent was informed of the potential for outside financial assistance, and whether a counselor advised decedent that his home and car would be seized. These averments raise genuine questions of fact as to whether defendant’s conduct was negligent.
The issue distills to whether defendant’s negligence was a proximate cause of decedent’s death. To make this showing, plaintiff was required to establish that defendant’s conduct was a substantial causative factor in the series of events leading to decedent’s suicide (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520; Restatement [Second] of Torts § 430 [1965]). Where, as here, an intervening act contributes to the *955ultimate injury, liability is predicated on whether such "act is a normal or foreseeable consequence of the situation created by the defendant’s negligence (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). In Fuller v Preis (35 NY2d 425), the Court of Appeals determined that a negligent tort-feasor may be held accountable "for the suicide of persons who, as the result of [the wrongdoer’s] negligence, suffer mental disturbance destroying the will to survive” (supra, at 428). Suicide is not, as a matter of law, a superseding cause precluding liability (supra, at 429).
Although the instant case differs from Fuller in that decedent’s suicide was ostensibly precipitated by the infliction of mental rather than physical injury, such distinction does not serve to bar recovery. The negligent infliction of emotional harm, without concurring physical injury, is actionable when the injury results directly from the breach of duty (see, Kennedy v McKesson Co., 58 NY2d 500, 504-507; Johnson v State of New York, 37 NY2d 378; Battalla v State of New York, 10 NY2d 237, 238-239; Ferrara v Galluchio, 5 NY2d 16, 21-22). This holds true notwithstanding the difficulty of proving the claim (Battalla v State of New York, supra; see, Bovsun v Sanperi, 61 NY2d 219, 231). While this case presents a novel situation in that the alleged emotional injury has led to suicide, in my view, under the specific circumstances presented, a jury question of fact exists as to whether it was reasonably foreseeable that decedent would commit suicide in reaction to defendant’s conduct. Accordingly, Supreme Court properly denied defendant’s motion for summary judgment.